Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6-12, 15-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:	
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0025783.   The improvement at least comprises a plurality of cutting insulating layers disposed alternately with the channel layers on the first side surface of the stacked structure.
	In re claim 10, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0025783.   The improvement at least comprises a plurality of cutting insulating layers alternately disposed with the gap fill insulating layers in the first direction, and disposed between the first stacked structure and the second stacked structure.
	In re claim 17, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0025783.   The improvement at least comprises that the second conductive layer comprises a first portion in contact with lower ends of the channel layers and a plurality of second portions intersecting the first portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE

Art Unit 2814
Jan. 19, 2021



/HSIEN MING LEE/